DECISION
The application of the above-named defendant for a review of the sentence of *3Count I, 40 years; Count II, 10 years; Consecutive; DANGEROUS; Ineligible for Parole; imposed on June 17, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to Count I, Sexual Intercourse Without Consent, 40 years; Count II, Aggravated Kidnaping, 10 years; the two sentences shall be served consecutively and the Defendant shall be designated as DANGEROUS.
DATED this 6th day of January, 1984.
This Court finds no reasons for the Defendant to receive an Ineligible for Parole Designation but finds that the time imposed for the sentence was proper and just considering the circumstances of the crime.
Due, however, to the mental abilities of the Defendant it is the recommendation of this Board that if some other suitable institution other than the prison can be utilized we desire that he be transferred to said institution to serve out his term.
We wish to thank Mark Werner of the Montana Defender Project for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark Sullivan, John Henson